Title: From Thomas Jefferson to the South Carolina Delegates in Congress, 18 September 1787
From: Jefferson, Thomas
To: South Carolina Delegates



Gentlemen
Paris Sep. 18. 1787.

I take the liberty of sending to your care the third and last parcel of Piedmont rice, addressed to Mr. Drayton, and will beg the favor of you to have it forwarded. I divided it into separate parcels that the chances of some one of them getting safely to hand might be multiplied.
You will find by my letter to Mr. Jay that the claim by your state against Spain for the use of the Indian frigate is remitted by that count to be settled between yourselves and Mr. Gardoqui. I am in hopes it may be effected to your satisfaction.
I have the honor to be with sentiments of the most perfect esteem & respect Gentlemen Your most obedient & most humble servant,

Th: Jefferson

